Exhibit 10.1 

 

Execution Version

 

From: Inspired Entertainment Inc. (the “Company”)     To: Lucid Agency Services
Limited, as agent under the Facilities Agreement (the “Agent”)   6th Floor, No 1
Building   1-5 London Wall Buildings   London EC2M 5PG     Attention:
Transaction Management (deals@lucid-ats.com)     Date: 22 June 2020

 

By post and email

 

Dear Sirs,

 

Inspired Entertainment Inc. - Amendment to the extended grace period letter
agreement dated 6 April 2020 between the Company for itself and for and on
behalf of each other Obligor and the Agent for itself and for and on behalf of
the Majority Lenders (“Extended Grace Period Letter Agreement”).

 

1.Introduction

 

1.1We refer to:

 

(a)the senior facilities agreement originally dated 27 September 2019 between,
amongst others the Company as company, Nomura International plc and Macquarie
Corporate Holdings Pty Limited (UK Branch) as Original Lenders, Inspired Gaming
(UK) Limited and Gaming Acquisitions Limited as Original Revolving Facility
Borrowers, the Agent as agent and Lucid Trustee Services Limited as Security
Agent (as amended, amended and restated or otherwise modified from time to time
(the “Facilities Agreement”));

 

(b)the Extended Grace Period Letter Agreement; and

 

(c)the amendment to the Extended Grace Period Letter Agreement and Facilities
Agreement dated 15 June 2020 between the Company for itself and for and on
behalf of each other Obligor, and the Agent for itself and for and on behalf of
each of the Lenders (acting on the instructions of the Majority Lenders).

 

1.2Terms defined in the Facilities Agreement or the Extended Grace Period Letter
Agreement (as amended) have the same meanings in this Letter unless the context
otherwise requires.

 

1.3The provisions of clauses 1.2 (Construction) of the Facilities Agreement
apply to this Letter as though they were set out in full in this Letter, except
that references to the Facilities Agreement shall be construed as references to
this Letter.

 

1.4This Letter is a Finance Document for the purposes of the Facilities
Agreement.

 

1.5By this Letter the Company (for itself and as agent on behalf of each other
Obligor) is requesting that the Agent (acting on the instructions of the
Majority Lenders in accordance with clause 42.1(c) (Required consents) of the
Facilities Agreement) enter into this Letter to agree certain amendments to the
Facilities Agreement and the Extended Grace Period Letter Agreement.

 

 

 



 

2.Amendments and Acknowledgment

 

2.1With effect from the date on which each of the Company and the Agent has duly
signed, dated and exchanged this Letter, the Company and the Agent agree the
Extended Grace Period Letter Agreement shall be amended as follows:

 

(a)The definition of Extended Grace Period shall be amended to read as follows:

 

“Extended Grace Period means the period on and from the Effective Date until the
earlier to occur of the following:

 

(a)any circumstances constituting an Event of Default under the Facilities
Agreement;

 

(b)any default by the Company in respect of its obligations as set out in this
Letter; or

 

(c)the earlier of 5.00 p.m. (London time) on 24 June 2020 and the ARA Effective
Date (or such later date as agreed by the Company and the Agent (acting on the
instructions of the Majority Lenders) in writing).”

 

(b)Paragraph 2.2 of the Extended Grace Period Letter Agreement shall be amended
to read as follows:

 

“For the duration of the Extended Grace Period, the Majority Lenders confirm
that:

 

(a)Clause 28.1 (Payment Default) of the Facilities Agreement shall be amended to
read as follows:

 

“28.1 Payment Default

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)in the case or principal and interest, such payment is made within three
Business Days of its due date or, solely in the case of the payment of interest
in respect of Facility B which fell due on 1 April 2020, such payment is made by
the earlier of 5.00 p.m. (London time) on 24 June 2020 and the ARA Effective
Date; or

 

(b)in the case of any other amount, payment is made within five Business Days of
the due date.”;

 

2.2It is hereby agreed and acknowledged that, notwithstanding anything to the
contrary in the Extended Grace Period Letter Agreement, paragraph 6 of the
Extended Grace Period Letter Agreement no longer applies to the Finance Parties
and they shall not have any obligations under or in connection with that
paragraph.

 

2

 

  

2.3With effect from the date on which each of the Company and the Agent has duly
signed, dated and exchanged this Letter, the Company and the Agent agree that,
for the duration of the Extended Grace Period, the Facilities Agreement shall be
amended as follows:

 

(a)Clause 28.1 (Payment Default) of the Facilities Agreement shall be amended to
read as follows:

 

“28.1 Payment Default

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)in the case or principal and interest, such payment is made within three
Business Days of its due date or, solely in the case of the payment of interest
in respect of Facility B which fell due on 1 April 2020, such payment is made by
the earlier of 5.00 p.m. (London time) on 24 June 2020 and the ARA Effective
Date; or

 

(b)in the case of any other amount, payment is made within five Business Days of
the due date.”;

 

2.4The Parties acknowledge and agree that on termination or expiry of the
Extended Grace Period, the amendment specified in paragraph 2.3 above shall
cease to take effect and the previous form of clause 28.1 (Payment Default) of
the Facilities Agreement shall be immediately reinstated in full.

 

3.Guarantee and security confirmation

 

3.1Without prejudice to the rights of any Finance Party which have arisen on or
before the Effective Date:

 

(a)the Company for itself and as agent on behalf of each other Obligor confirms
that, on and after the Effective Date:

 

(i)the Facilities Agreement as amended by this Letter and the other Finance
Documents will remain in full force and effect; and

 

(ii)the Transaction Security Documents to which it is a party will continue to
secure all obligations which are expressed to be secured by those documents
(including, without limitation, each Obligor’s obligations under the Facilities
Agreement) as amended by this Letter; and

 

(b)each Guarantor confirms that, on and after the Effective Date, its guarantee,
undertaking and indemnity under clause 23 (Guarantees and Indemnity) of the
Facilities Agreement will remain in full force and effect and will extend to
each Obligor’s obligations under the Finance Documents (including, without
limitation, their obligations under the Facilities Agreement as amended by this
Letter).

 

3.2To the extent that a Guarantor’s guarantee, undertaking or indemnity under
clause 23 (Guarantees and Indemnity) of the Facilities Agreement is not, for any
reason, enforceable on or after the Effective Date in relation to any Obligor’s
obligations under the Finance Documents (including, without limitation, their
obligations under the Facilities Agreement, as amended by this Letter), that
Guarantor guarantees to, undertakes with and indemnifies each Finance Party on
the terms of that clause in relation to those obligations on and after the
Effective Date.

 

3

 

 

4.Representations and warranties

 

4.1The Company (for itself and as agent on behalf of each other Obligor) makes
the following representations and warranties to the Agent, on behalf of the
Finance Parties, on the Effective Date:

 

(a)each of the Repeating Representations; and

 

(b)that it has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, this
Letter and the transactions contemplated by this Letter.

 

4.2The Company:

 

(a)confirms that it is entering into this Letter for itself and on behalf of
each other Obligor pursuant to clause 2.6 (Obligors’ Agent) of the Facilities
Agreement; and

 

(b)undertakes to procure that each of the other Obligors shall comply with the
terms of this Letter.

 

5.Reservation of rights

 

5.1Save to the extent expressly agreed pursuant to the terms of this Letter, the
Finance Documents shall remain in full force and effect.

 

5.2The amendments set out in paragraphs 2.1 and 2.3 of this Letter are without
prejudice to any other rights and remedies which the Parties (including the
Finance Parties) may have, or may arise, under the Finance Documents.

 

5.3The Parties acknowledge and agree that except as expressly provided in, and
solely for the purposes described in, this Letter, neither this Letter nor any
act or omission on the part of the Agent or any other Finance Party during the
continuation of the Extended Grace Period shall constitute a waiver of any
default or event of default (howsoever described) or of any rights and remedies
available to the Agent or any other Finance Party under the Finance Documents,
this Letter, any other agreement or otherwise, all of which are hereby reserved.

 

6.Continuation of obligations

 

The Agent confirms in accordance with paragraph (n) of clause 42.2 (Exceptions)
of the Facilities Agreement that each Lender which consents to the terms of this
Letter shall procure that any assignee, transferee, sub-participant or
sub-contractor of its Commitments shall confirm to the Company and the Agent at
the time of assignment, transfer, sub-participation or sub-contract that such
assignee, transferee, sub-participant or sub-contractor shall be bound by the
terms of this Letter.

 

7.Counterparts

 

This Letter may be executed in any number of counterparts, and by each Party on
separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Letter by e-mail attachment or telecopy shall be an effective mode of
delivery.

 

4

 

  

8.Contracts (Rights of Third Parties) Act 1999

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Letter,
except that any Finance Party may enjoy the benefit and enforce the terms of
this Letter in accordance with the provisions of such Act.

 

9.Confidentiality

 

This Letter is confidential. No Party shall disclose its contents without the
express permission of the other Party, save as required by applicable law or
regulation, any applicable governmental or other regulatory authority, an
applicable stock exchange requirement (whether imposed pursuant to statute or
contract), or if required in connection with any legal, administrative or
arbitration proceedings, and further save that:

 

(a)the Company may make copies available to the officers of the Obligors and
their respective shareholders, auditors, insurers and advisers;

 

(b)each Party may make it available to their retained legal and financial
advisers;

 

(c)each Finance Party may make it available to any of their respective
Affiliates, to any person with whom a Finance Party has entered into a
participation or other agreement in relation to their respective economic
interest in the Facilities Agreement, to any of their actual or prospective
successors, transferees, assignees or sub-participants, and each of their
respective retained legal and financial advisers;

 

(d)the Agent may make it available to (i) the other Finance Parties; and (ii)
its officers, shareholders and auditors; and

 

(e)each of the Company or any other member of its Group may disclose to any
third party: (i) the existence of this Letter; (ii) the fact that the Agent (for
itself and on behalf of each of the other Finance Parties) is a party to this
Letter; (iii) the Extended Grace Period; and (iv) any other information in
relation to the contents of this Letter that, in the reasonable opinion of the
Company, if disclosed to such third party will better enable itself to manage
its business and operations during the Extended Grace Period,

 

in the case of paragraphs (a) to (c) above strictly upon terms that the content
of this Letter may not be disclosed by such persons to any other third party
without the prior written consent of each of the Company and the Agent.

 

10.Survival of terms

 

The Parties acknowledge and agree that the provisions of paragraphs 1, 7, 8, 9,
10 to 12 of this Letter shall survive the termination or expiry of the Extended
Grace Period.

 

11.Notices

 

Any communication in connection with this Letter must be in writing and, unless
otherwise stated, may be made by fax or letter, in each case in accordance with
clause 38 (Notices) of the Facilities Agreement.

 

5

 

  

12.Costs and Expenses

 

Each Obligor agrees that:

 

(a)each Finance Party is entering into this Letter in connection with the
preservation of its rights under the Finance Documents; and

 

(b)without limiting clause 22.3 (Enforcement and preservation costs) of the
Facilities Agreement, the Company shall be liable for and shall pay within 5
Business Days of demand each Finance Party (or the Agent and Globe Invest
Limited only, as applicable) the amount, in the case of paragraph (iii) below,
of all costs and expenses (including, but not limited to, legal fees (subject to
caps and scope of work to be agreed) incurred by such Finance Party and, in the
case of paragraphs (i) and (ii) below, of legal fees (subject to caps and scope
of work to be agreed) only, incurred by Globe Invest Limited and the Agent, in
each case, in connection with:

 

(i)the negotiation of, entry into and exercise of its rights under this Letter;

 

(ii)the negotiation, preparation, printing, execution and perfection of the
amendment and restatement agreement referred to in paragraphs 2.1 and 2.3 above
(the “ARA”), any associated Finance Documents and other documents required to be
delivered as conditions precedent to or entered into in connection with the ARA;
and

 

(iii)the enforcement of, or preservation of its rights under, this Letter.

 

13.Governing law and jurisdiction

 

This Letter and any non-contractual obligations arising out of or in connection
with it shall be governed by, and construed in accordance with, English law and
each Party agrees that the courts of England have exclusive jurisdiction to
settle any dispute arising out of or in connection with this Letter (including a
dispute relating to the existence, validity or termination of this Letter or any
non-contractual obligation arising out of or in connection with this Letter),
whether arising in contract, tort or otherwise. The Parties agree that the
courts of England are the most appropriate and convenient courts to settle any
such disputes and accordingly no Party will argue to the contrary.

 



6

 



 

Please confirm your acceptance to the terms of this Letter by signing and dating
the counterpart letter agreement where indicated below.

 

Yours faithfully       /s/ Stewart Baker   For and on behalf of  

Inspired Entertainment Inc.
for itself and for and on behalf of each other Obligor

 

Dated: 22 June 2020  

  

[Signature page to the Extended Grace Period Letter Agreement]

 

7

 

 

We acknowledge and agree to the terms set out in this Letter:

 

/s/ Caroline Horvath-Franco   For and on behalf of  

Lucid Agency Services Limited
in its capacity as the Agent
for itself and for and on behalf of the Majority Lenders

 

Dated: 22 June 2020  

 

 

 8



 

